 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Fashion Rama Knitwear, Ltd. and tion Workers, Local 17-18. Case 29±CA±19788 November 12, 1996 DECISION AND ORDER BY MEMBERS BROWNING, FOX, AND HIGGINS Upon a charge filed by the Union on February 14, tions Board issued a complaint on March 28, 1996, against the Company (the Respondent), alleging that it has violated Section 8(a)(5) and (1) of the National Labor Relations Act. Although properly served copies 
of the charge and complaint, the Respondent has failed to file a sufficient answer. tion for Summary Judgment. On May 9, 1996, the 
Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion 
disputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not less good cause is shown. In addition, Section 102.20 provides that the Respondent shall specifically admit, 
plaint, unless the Respondent is without knowledge, in ment operating as a denial. Any allegations in the complaint not specifically denied or explained in an 
answer, unless the Respondent shall state in the answer ted to be true, unless good cause is shown. mary Judgment disclose that the Region, by letter tion for Summary Judgment would be filed. On May 1, 1996, the Regional Office received a response from 
the Respondent dated April 25, 1996, which stated, ``Please be advised that the charges by U.P.W. Local 17-18 are not correct.'' The response is not a sufficient answer because it does not specifically admit, deny, or explain each of the facts alleged in the complaint, nor does the Respondent assert that it is without knowl-
edge.1 ure to file a sufficient answer, we grant the General Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION The Respondent, a New York corporation, is en-gaged in the manufacture of garments at its facilities 
in Brooklyn and New Windsor, New York, where it cilities goods valued in excess of $50,000 directly from enterprises located inside the State of New York, 
each of which in turn purchased the goods directly from firms located outside the State of New York. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and 
tion within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES The Respondent has been an employer-member of the Tri-State Commercial Association, an organization resents its employer-members in negotiating and ad-ministering the collective-bargaining agreement with 
ciation to represent it in negotiating and administering the collective-bargaining agreement with the Union. priate for the purposes of Section 9(b) of the Act: 
sociation, including the Respondent, but excluding all office clerical employees, guards, professional employees and supervisors as defined in the Act. Since at least 1994 and at all material times, the Union, by virtue of Section 9(a) of the Act, has been 
the designated exclusive collective-bargaining resentative of the Respondent's employees in the unit. lective-bargaining agreements, the most recent of 
which (the agreement) is effective by its terms from April 1, 1994, through March 31, 1997. On approximately December 5, 1995, the Union re-
cerning the effects on unit employees of its closing of its Brooklyn, New York facility. In December 1995, lyn facility. On approximately February 8, 1996, the 1 American Gem Sprinkler Co., 316 NLRB 102 (1995). 322 NLRB No. 83  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Union again requested that the Respondent bargain collectively concerning the effects on unit employees of the closing of its Brooklyn facility. The Respondent, beginning December 5, 1995, has failed and refused to ployees of the closing of the Brooklyn facility. The 
Union's requests to bargain were related to the wages, hours, and other terms and conditions of employment of the unit and are mandatory subjects for the purposes of collective bargaining. The Respondent closed down its Brooklyn facility without prior notice to the Union 
and without affording the Union an opportunity to bar-gain with the Respondent concerning the effects on unit employees of the closing of its Brooklyn facility. CONCLUSION OF LAW spondent has failed and refused to bargain collectively ees of the closing of its Brooklyn facility and has thereby engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(5) and 
(1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act. Specifically, we shall order the Respondent, on re-quest, to bargain with the Union over the effects on unit employees of the decision to cease its operations at its Brooklyn, New York facility. To ensure that meaningful bargaining occurs and to effectuate the policies of the Act, we shall accompany our Order 
with a limited backpay requirement designed both to ticable manner a situation in which the parties' bar-gaining position is not entirely devoid of economic 
consequences for the Respondent. We shall do so by ordering the Respondent to pay backpay to the unit employees in a manner similar to that required in 
Transmarine Corp., 170 NLRB 389 (1968). Thus, the Respondent shall pay the employees in the unit backpay at the rate of their normal wages when last in the Respondent's employ from 5 days after the date of this Decision and Order until the occurrence of the earliest of the following conditions: (1) the date the Respondent bargains to agreement with the Union on 
erations; (2) a bona fide impasse in bargaining; (3) the failure of the Union to request bargaining within 5 
gotiations within 5 days of the Respondent's notice of 
quent failure of the Union to bargain in good faith; but ees exceed the amount which the employees would 
cured equivalent employment elsewhere, or the date on which the Respondent shall have offered to bargain, whichever occurs sooner; provided, however, that in no event shall this sum be less than these employees would have earned for a 2-week period at the rate of 
their normal wages when last in the Respondent's em-
plicable period, less any net interim earnings and shall be computed in accordance with F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as prescribed 
in New Horizons for the Retarded, 283 NLRB 1173 (1987). Finally, in view of the fact that the Respondent has 
spondent to mail a copy of the attached notice to the Union and to the last known address of its former Brooklyn facility employees in order to inform them of the outcome of this proceeding. ORDER The National Labor Relations Board orders that the Respondent, Fashion Rama Knitwear, Ltd., Brooklyn cessors, and assigns, shall 1. Cease and desist from (a) Failing and refusing to bargain concerning the lyn, New York facility, without prior notice to United Production Workers, Local 17-18 (the Union) and without affording the Union an opportunity to bargain concerning the effects of such closing. The bargaining 
unit consists of: 
sociation, including the Respondent, but excluding all office clerical employees, guards, professional employees and supervisors as defined in the Act. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. fects on unit employees of its closing of its Brooklyn 
facility, and reduce to writing any agreement reached as a result of such bargaining. (b) Pay limited backpay to the unit employees in the manner set forth in the remedy section of this decision.  FASHION RAMA KNITWEAR, LTD. 3 (c) Preserve and, within 14 days of a request, make available to the Board or its agents for examination ment records, timecards, personnel records and reports, 
and all other records necessary to analyze the amount of backpay due under the terms of this Order. (d) Within 14 days after service by the Region, post at its New Windsor, New York facility copies of the 
attached notice marked ``Appendix.''2 Copies of the notice, on forms provided by the Regional Director for 

spondent and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other 
material. The Respondent shall also duplicate and mail, at its own expense, a copy of the notice to all former 
lyn facility at the time the facility was closed. (e) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to 
comply. Dated, Washington, D.C. November 12, 1996 llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we 
dered us to post and abide by this notice. WE WILL NOT 

ations at our Brooklyn, New York facility. The bar-
gaining unit consists of: 

sociation, including us, but excluding all office 

ees and supervisors as defined in the Act. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union over the effects on unit employees of the cessation of our 
operations, and put in writing any agreement reached 
as a result of such bargaining. WE WILL pay limited backpay to the unit employees, with interest. FASHION RAMA KNITWEAR, LTD. 